SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1227
KA 14-00407
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO,


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                      V                                            ORDER

JUSTIN T. FRANK, DEFENDANT-RESPONDENT.


FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR APPELLANT.

THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KAREN C.
RUSSO-MCLAUGHLIN OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Erie County Court (Michael F.
Pietruszka, J.), dated October 18, 2013. The order granted
defendant’s motion to suppress physical evidence and statements made
by defendant to police officers.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed and the indictment is dismissed.




Entered:    November 14, 2014                     Frances E. Cafarell
                                                  Clerk of the Court